UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-7711


DONALD L. SPENCER,

                    Petitioner - Appellant,

             v.

HAROLD CLARKE, Director of Va. Dept. of Corr.,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis, III, Senior District Judge. (1:16-cv-01394-TSE-TCB)


Submitted: May 25, 2017                                           Decided: May 30, 2017


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald L. Spencer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donald L. Spencer seeks to appeal the district court’s order dismissing as

successive and unauthorized his 28 U.S.C. § 2254 (2012) petition. The order is not

appealable unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C.

§ 2253(c)(1)(A) (2012). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When

the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court

denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the petition states a debatable claim of

the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Spencer has not

made the requisite showing. Accordingly, we deny Spencer’s motion for a certificate of

appealability, deny him leave to proceed in forma pauperis, and dismiss the appeal. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               DISMISSED




                                             2